IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,182-05


                 EX PARTE ROBERT TRACY WARTERFIELD, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W10-61655-Y (B) IN THE CRIMINAL DISTRICT COURT NO. 7
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to life imprisonment. The conviction was affirmed on direct appeal.

Waterfield v State, No. 05-12-00646-CR (Tex. App.—Dallas del. Jul. 31, 2013).

        Applicant filed a habeas application in the trial court, and the trial court entered a timely

order designating issues. The designated issues have not been resolved. The district clerk forwarded

the habeas application to this Court as required. See TEX . R. APP . P. 73.4(b)(5). We remand the

habeas application to allow the trial judge to complete an evidentiary investigation, resolve the
                                                                                                      2

disputed issues, and enter findings.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: September 20, 2017
Do not publish